Conviction for driving an automobile upon a public highway while intoxicated; punishment, a fine of $100.00 and ninety days in the county jail.
Inspection of this record reveals the fact that the transcript contains no caption from which we can ascertain the term of the court below, if any, at which the case was tried. We are without information as to when the term was held, convened or adjourned. In such condition the only course open to us is to dismiss the appeal. Davis v. State, 88 Tex. Crim. 183; Williams v. State, 91 Tex.Crim. Rep.; Doddy v. State, 91 Tex.Crim. Rep.; Curtis v. State, 93 Tex. Crim. 448.
The appeal is dismissed.
Dismissed. *Page 678 
                 ON MOTION TO RE-INSTATE APPEAL.